Citation Nr: 1208983	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  00-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for squamous intra-epithelial lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1996 to September 1999. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied entitlement to service connection for squamous intra-epithelial lesions.  The RO in Atlanta, Georgia, currently retains jurisdiction of the Veteran's claim file.  

In June 2003, August 2003, September 2006, March 2010, and October 2010 the Board remanded the Veteran's claim for additional development.

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for squamous intra-epithelial lesions.  She contends that her pre-existing condition was aggravated by service.  

At the outset, it is noted that clinical evaluation during the Veteran's May 1996 enlistment examination revealed that the Veteran had a normal pelvic-vaginal examination.  No diagnosis of squamous intra-epithelial lesions was given.  The Veteran reported that she did not then have, nor has she ever had, a female disorder or change in menstrual pattern.  Thereafter, August 1996 private treatment records note that, following a vaginal cervical smear, the Veteran was given a diagnosis of low grade squamous intraepithelial lesion associated with human papillomavirus (HPV).  No further entrance examination was conducted prior to the Veteran entering service in November 1996.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran's May 1996 enlistment examination shows that she had a normal pelvic-vaginal examination; thus she is presumed sound on entry despite the August 1996 private treatment records.  

The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  See Wagner, supra.  

The October 2010 Board remand asked a VA examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's preexisting squamous intra-epithelial lesions underwent an increase in severity during service.  A November 2011 VA examiner opined that it was less likely than not that the Veteran's lesions underwent a chronic increase in severity.  

Unfortunately, in October 2010 the Board requested a VA medical opinion based on the improper legal basis under Wagner, supra.  The Veteran's May 1996 entrance examination clearly indicates that she was normal on entrance and for VA to rebut the presumption of soundness, it must show by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Here the evidence of record clearly and unmistakably shows that the Veteran's squamous intra-epithelial lesions pre-existed service, but the medical evidence of record is insufficient to determine whether her squamous intra-epithelial lesions clearly and unmistakably were not aggravated by service given the November 2011 VA examination report and the Veteran's STRs, which show frequent testing and treatment for gynecological problems during service.

Given this, a new VA opinion must be provided regarding the etiology of the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).   

Accordingly, the case is REMANDED for the following:

1.  Send the Veteran's claim file for an addendum opinion from Dr. Victoria L. Green.  If Dr. Green is not available then send the Veteran's claim file to an appropriate medical professional to determine the etiology of the Veteran's claimed squamous intra-epithelial lesions.  The examiner is to provide an opinion as to whether the evidence of record clearly and unmistakably shows that the Veteran's squamous intra-epithelial lesions were not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by service.  The examiner is to specifically discuss the Veteran's STRs, which show frequent testing and treatment for gynecological problems during service.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for each and every medical opinion must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


